Citation Nr: 0013893
Decision Date: 05/25/00	Archive Date: 09/08/00

DOCKET NO. 99-01 559               DATE MAY 25, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Whether the December 1987 rating decision, in which the RO awarded
service connection for migraine headaches with transient vision
loss, should be amended or reversed on grounds of clear and
unmistakable error.

REPRESENTATION

Appellant represented by: Blinded Veterans Association

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The appellant had active duty from October 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

FINDINGS OF FACT

1. In a December 1987 rating decision, the RO awarded service
connection for migraine headaches with transient loss of vision.
The appellant appealed that decision only with respect to the
disability rating assigned, which the Board confirmed in a
September 1989 decision. He did not appeal the characterization and
evaluation of the disability as a single disorder.

2. The appellant alleges that the evidence of record at the time of
the December 1987 rating decision shows that the vision loss was
chronic and proximately due to migraine headaches.

CONCLUSION OF LAW

The December 1987 rating decision, in which the RO awarded service
connection for migraine headaches with transient vision loss, did
not contain clear and unmistakable error. 38 U.S.C.A. 7105 (West
1991); 38 C.F.R. 3.105, 20.200, 20.302 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision becomes final if the veteran does not timely
perfect an appeal of the decision. 38 U.S.C.A. 7105 (West 1991); 38
C.F.R. 20.200, 20.302 (1999).

Previous determinations that are final and binding, including
decisions of service connection, degree of disability, age,
marriage, relationship, service, dependency,

2 -

line of duty, and other issues, will be accepted as correct in the
absence of clear and unmistakable error. 38 C.F.R. 3.105(a).

Clear and unmistakable error is the kind of error, of fact or law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for the error. Fugo
v. Brown, 6 Vet. App. 405 43-44 (1993). Even where the premise of
error is accepted, if it is not absolutely clear that a different
result would have ensured, the error complained of cannot be clear
and unmistakable. Id.

In order to find clear and unmistakable error in a prior
adjudication, it must be determined (1) that either the correct
facts known at the time were not before the adjudicator or the law
then in effect was incorrectly applied, (2) that an error occurred
based on the record and the law that existed at the time the prior
decision was made, and (3) that, had the error not been made, the
outcome would have been manifestly different. Grover v. West, 12
Vet. App. 109, 112 (1999): Russell v. Principi, 3 Vet. App. 310,
313-14 (1992) (en banc). If clear and unmistakable error is
established, the prior decision will be reversed or amended. 38
C.F.R. 3.105(a).

In order to reasonably raise a claim of clear and unmistakable
error, the claimant must provide some degree of specificity as to
what the alleged error is. In addition, the appellant must offer
some persuasive reasons as to why the result would have been
manifestly different but for the alleged error, unless it is the
kind of error that, if true, would be clear and unmistakable on its
face. Baldwin v. West, 13 Vet. App. 155 (1999); Fugo, 6 Vet. App.
at 44.

A breach of the VA's duty to assist cannot form a basis for a claim
of clear and unmistakable error. Baldwin, 13 Vet. App. at 7;
Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. Brown,
6 Vet. App. 377, 383-84 (1994), In addition, mere disagreement as
to how the facts were weighed or evaluated does not amount to a
claim of clear and unmistakable error. Baldwin, 13 Vet. App. at 5;
Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313.

- 3 -

In a December 1987 rating decision, the RO awarded service
connection for migraine headaches with transient loss of vision and
assigned a 10 percent disability rating. The appellant appealed
that decision only with respect to the disability rating assigned,
which the Board confirmed in a September 1989 decision. He did not
express any disagreement with the characterization and evaluation
of the disability as a single disorder. Therefore, with respect to
that particular aspect, the December 1987 rating decision is final.
38 U.S.C.A. 7105; 38 C.F.R. 20.200, 20.302.

The appellant now alleges that the RO committed clear and
unmistakable error in the December 1987 rating decision. His
primary allegation is that his vision loss is a separate disability
proximately due to or the result of the migraine headaches, and
therefore should have been evaluated separately. VA regulations
provide that a disability is service connected if it is proximately
due to or the result of a service- connected disease or injury. 38
C.F.R. 3.310(a) (1987).

Service connection is in order only for chronic disabilities
related to service or to a service-connected disability. Therefore,
the appellant essentially claims that the "transient vision loss"
was a chronic disability at the time of the December 1987 rating
decision. In the various statements, the appellant's representative
recites facts from the veteran's service medical records and the
December 1986 VA ophthalmology examination report, which he
believes support this claim. Thus, it appears that he does not
allege that incorrect facts were before the RO. Rather, the
argument from the appellant's representative distills down to the
assertion that the RO improperly evaluated the facts in arriving at
the conclusion that "transient vision loss" was a symptom
associated with migraine headaches, rather than the conclusion that
"transient vision loss" was a chronic disability secondary to
migraine headaches. This allegation amounts to disagreement with
the way the RO weighed or evaluated the evidence of record, and
this does not constitute a valid claim of clear and unmistakable
error. Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214;
Russell, 3 Vet. App. at 313.

- 4 -

Specifically, the appellant's representative argues that there is
no evidence of record showing that the "transient vision loss" ever
improved. On this point, in the December 1998 notice of
disagreement, he asserts that the appellant's contemporaneous
statements as to the intermittent nature of his vision loss are not
probative because they are not supported by independent evidence.
However, questioning whether certain evidence is probative of an
issue does not suggest that the evidence is incorrect, but rather
implies that the evidence should. be afforded less (or no) value or
weight. Again, disagreement as to the evaluation or weighing of
evidence does not amount to clear and unmistakable error. Id.

In the January 1999 substantive appeal, the veteran's
representative stated that "The fact that the Regional Office
failed to request clarification by physicians of the etiology [of
the visual field loss] is not a basis for failing to allow
benefits." To the extent this statement may be construed as
alleging error, the allegation amounts to nothing more than an
assertion that the RO breached its duty to assist the veteran in
developing facts pertinent to his claim. However, as discussed
above, such an assertion cannot form the basis for a claim of clear
and unmistakable error. Baldwin, 13 Vet. App. at 7; Shockley, 11
Vet. App. at 213; Caffrey, 6 Vet. App. at 383-84.

In light of the above discussion, the Board finds that the
appellant's allegations are insufficient to raise a valid claim for
amending or reversing the December 1987 rating decision on grounds
of clear and unmistakable error. 38 U.S.C.A. 7105; 38 C.F.R.
3.105(a), 20.200, 20.302. Accordingly, the appeal is denied.

5 -

ORDER

Amendment or reversal of the December 1987 rating decision on the
grounds of clear and unmistakable error is denied.

ROBERT E. O'BRIEN 
Acting Member, Board of Veterans' Appeals

6 -



